DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-7 and 15-20 in the reply filed on 12/2/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 15-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by MASUDA (US 20150303267).
Regarding claim 1, MASUDA discloses a semiconductor device comprising: 
a semiconductor substrate of a first conductivity type (n-SiC substrate, see fig 1-2, para 43), the semiconductor substrate being made of silicon carbide and having a cell region (region including PC and all trenches out to CC, see fig 1-2, PC, para 41) and a peripheral region (region to the right of all trenches in fig 1, see fig 1-2, PT, para 41) surrounding a circumference of the cell region (see fig 1-2), 
wherein the cell region includes: 

a channel layer of a second conductivity type (fig 2, 82, para 49) opposite to the first conductivity type formed over the drift layer; 
a source region (fig 2, 83, para 50) formed over the channel layer; 
a trench (fig 2, TR, para 51) penetrating the channel layer to reach the drift layer and contacting the source region (see fig 2); 
a gate dielectric film (fig 2, 91, para 42) formed over an inner wall of the trench; 
a gate electrode (fig 2, 92, para 42) embedded in trench; and 
a first semiconductor region (fig 2, 72, para 46-47) of the second conductivity type formed in a position in the drift layer below the trench (72 is below TR, see fig 2), 
wherein the peripheral region includes: 
a second semiconductor region (fig 2, 73, para 46-47) of the second conductivity type formed in a position in the drift layer (73 is in 81, see fig 2), 
wherein the trench, the first semiconductor region and the second semiconductor region are extended in a first direction in a plan view (TR, 72 and 73 will have some extension in the direction perpendicular to the plane of fig 2), and 
wherein a width of the first semiconductor region in a second direction (width of 72 in the horizontal direction in fig 2) intersecting with the first direction is different from a width of the second semiconductor region in the second direction (width of 72 in the horizontal direction in fig 2).
Regarding claim 2, MASUDA discloses the semiconductor device according to claim 1, wherein the second semiconductor region is formed in a same layer as the first semiconductor region (72 and 73 are both formed in 81, see fig 2).
claim 3, MASUDA discloses the semiconductor device according to claim 2, wherein the width of the second semiconductor region in the second direction is smaller than the width of the first semiconductor region in the second direction (73 has a smaller width than 72, see fig 2).
Regarding claim 4, MASUDA discloses the semiconductor device according to claim 2, wherein the peripheral region includes a plurality of the second semiconductor region (there are a plurality of regions 73, see fig 2), and 
wherein the plurality of the second semiconductor region is disposed at a predetermined interval in the second direction each other (there are intervals between 73, see fig 2).
Regarding claim 5, MASUDA discloses the semiconductor device according to claim 2, wherein the first semiconductor region is formed in a position overlapping the trench in a plan view (72 overlaps with the trench along a vertical direction, see fig 2).
Regarding claim 7, MASUDA discloses the semiconductor device according to claim 4, wherein the plurality of the second semiconductor region are disposed in a staggered manner being separated from each other in a plan view (different region 73 are separated, see fig 2).
Regarding claim 15, MASUDA discloses a semiconductor device comprising: 
a semiconductor substrate of a first conductivity type (n-SiC substrate, see fig 1-2, para 43), the semiconductor substrate being made of silicon carbide having a top surface (top surface of 80) and a bottom surface (bottom surface of 80) opposite to the top surface and having a cell region (region including PC and all trenches out to CC, see fig 1-2, PC, para 41) and a peripheral region (region to the right of all trenches in fig 1, see fig 1-2, PT, para 41) surrounding a circumference of the cell region, comprising: 
a drift layer of the first conductivity type (fig 2, 81, para 45) formed over the top surface of the semiconductor substrate; 

a second semiconductor region of the second conductivity type (fig 2, 73, para 46-47) formed in the drift layer of the peripheral region, 
a channel layer (fig 2, 82, para 49) of the second conductivity type formed over the drift layer of the cell region; 
a source region (fig 2, 83, para 50) of the first conductivity type formed over the channel layer; 
a trench (fig 2, TR, para 51) penetrating the channel layer to reach the drift layer and contacting the source region; 
a gate dielectric film (fig 2, 91, para 42) formed over an inner wall of the trench; and 
a gate electrode (fig 2, 92, para 42) embedded in trench,
wherein the first semiconductor region and the second semiconductor region are formed at the same position having the same distance from the top surface of the semiconductor substrate (72 and 73 are the same distance from 80, see fig 2), 
wherein the trench, the first semiconductor region and the second semiconductor region are extended in a first direction in a plan view (TR, 72 and 73 will have some extension in the direction perpendicular to the plane of fig 2), and 
wherein a width of the first semiconductor region in a second direction (width of 72 in the horizontal direction in fig 2) intersecting with the first direction is different from a width of the second semiconductor region in the second direction (width of 72 in the horizontal direction in fig 2).
Regarding claim 16, MASUDA discloses the semiconductor device according to claim 15, wherein the width of the second semiconductor region in the second direction is smaller than the width of the first semiconductor region in the second direction (73 has a smaller width than 72, see fig 2).
claim 17, MASUDA discloses the semiconductor device according to claim 15, wherein the cell region includes a plurality of the first semiconductor region (there are a plurality of regions 71/71, see fig 2), 
wherein the peripheral region includes a plurality of the second semiconductor region (there are a plurality of regions 73, see fig 2), 
wherein the plurality of the first semiconductor region is disposed at a first interval in the second direction each other (there is an interval between 71, see fig 2), 
wherein the plurality of the second semiconductor region is disposed at a second interval in the second direction each other (there is an interval between 73, see fig 2), and 
wherein the second interval is smaller than the first interval (71 are farther apart than 73, see fig 2).
Regarding claim 18, MASUDA discloses the semiconductor device according to claim 16, wherein the width of the second semiconductor region in the second direction is smaller than a half of the width of the first semiconductor region in the second direction (see fig 2).
Regarding claim 20, MASUDA discloses the semiconductor device according to claim 15, wherein the drift layer, the channel layer and the source region are made of silicon carbide as a main component (the device can be a SiC device, see para 41-42).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASUDA (US 20150303267) in view of TEGA (US 20150349115).
Regarding claim 6, MASUDA discloses the semiconductor device according to claim 2.
MASUDA fails to explicitly disclose a device, wherein an impurity density of the first semiconductor region is 2x10^18 cm^-3 or more and 7x10^18 cm^-3 or less.
TEGA discloses a device, wherein an impurity density of the first semiconductor region is 2x10^18 cm^-3 or more and 7x10^18 cm^-3 or less (108 can be doped to 5x10^18 cm^-3, see fig 2, para 62).
MASUDA and TEGA are analogous art because they both are directed towards SiC vertical devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MASUA with the specific impurity density of TEGA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MASUA with the specific impurity density of TEGA in order to make the gate insulator more reliable and have low ON resistance and high reliability (see TEGA para 64).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MASUDA (US 20150303267) in view of OKUMURA (US 20190140095).
Regarding claim 19, MASUDA discloses the semiconductor device according to claim 16.
MASUDA fails to explicitly disclose a device, further comprising: an outer peripheral edge of the semiconductor device located on an opposite side of the cell region with respect to the peripheral region,
wherein the width of the second semiconductor region in the second direction is gradually reduced in the direction from the cell region to the outer peripheral edge.

wherein the width of the second semiconductor region in the second direction is gradually reduced in the direction from the cell region to the outer peripheral edge (the width of doped regions 4 gradually decreases from 101 towards 102, see fig 1, para 50).
MASUDA and OKUMURA are analogous art because they both are directed towards SiC vertical devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of MASUDA with the tapering width of OKUMURA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of MASUDA with the tapering width of OKUMURA in order to relax the electric field crowding (see OKUMURA para 50).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONAS T BEARDSLEY/Examiner, Art Unit 2811

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811